The judgment of the court was pronounced by
Kjkg, I.
This is a petitory action, instituted by the plaintiff, as curator of the succession of Maxwell, to recover a tract of land, to which lie alleges that the defendant asserts title. The defendant, in his answer, pleads the general issue, and .avers that he is the owner of the land in controversy, in virtue of a valid conveyance from W. D. Campbell, by act under private signature, duty registered, under which he took immediate possession, which he has held without *266interruption ever since. He further alleges that Maxwell, well knowing his ^6’ Abided with his vendor, Campbell, and procured a transfer from the latter to himself of the land in contest, with the view of cheating and defrauding the defendant. A judgment was rendered in favor of the defendant in the court below, and the plaintiff has appealed.
It is shown by the evidence, that Campbell, who was the owner of a quarter section of land situated in the parish of St. MartiD, by an act under private signature, conveyed the east half of the tract to 'the defendant, who, immediately after the purchase, took possession of the land thus acquired, which possession he has held without interruption since that time. The act of sale was not proved and recorded in the parish of St. Martin until the 31stof July, 1841. Maxwell, who was aware of the ownership and possession of the defendant, and that the title o'f the latter had not been duly registered, took a conveyance from Campbell, the defendant’s vendor, of the entire quarter section, by an authentic act, which he caused to be recorded in the parish of St. Martin, on the lGth of July, 1841, prior to the registry of the defendant’s title in that parish. About the time that this sale was made to him, he stated to one of the witnesses, that he had the advantage of the defendant; that the latter had neglected to have his sale recorded in the proper parish; and that he (Maxwell) would start the pext morning before day-light to St. Martin, to have the sale from Campbell to himself recorded. The testimony of this witness is corroborated by that of others, and leaves no doubt that Maxwell was, at the time of the conveyance to himself, fully informed of the defendant’s ownership and possession of one-half of the land in question. Possessing this knowledge, whether derived from the public records or from other sources, he could scquire no title to the prejudice of the defendant. But the bad faith of Maxwell affected his title only to that half of the quarter section of land which was"acquired by the defendant; for the remaining half, the conveyance to him was valid, and toThatjsxtenthe^wasientitled to^recover. The judgment of the lower court, rejecting the plaintiff’s claim for the west half of the quarter section of land in controversy, is erroneous.
Jt is therefore ordered that, the judgment of the District Court be avoided and reversed. It is further decreed that, the succession of William Maxwell, deceased, be the owner of the west half of the lot, or north-west quarter of the section numbered thirty-six, in township number eleven, south, of range number .eleven, east, and that .the defendant be quieted in his title and possession of the east half of said lot or quarter soction. It is further ordered that the defendant pay the costs of both courts.